Citation Nr: 0811624	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-20 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently rated as 0 percent 
disabling.

2. Entitlement to an increased evaluation for bilateral 
tinnitus, currently rated as 10 percent disabling.

3. Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The veteran had active duty service from July 1963 to May 
1965 with subsequent service in the reserves.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and March 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

On September 13, 2006, a travel board hearing was conducted 
by the undersigned Veterans Law Judge at the RO in Newark, 
New Jersey.  The transcript is of record.

On November 1, 2007, a hearing before a Decision Review 
Officer was conducted at the RO in Newark, New Jersey.  The 
transcript is of record.

Through January 2007 correspondence, the veteran raised a 
claim for a bulging disc and a claim for arthritis/ 
osteoarthritis secondary to his service connected cervical 
strain and degenerative joint disease. The RO has not 
adjudicated this claim and this issue is REFERRED to the RO 
for appropriate action.

The issues of an increased evaluation for lumbosacral strain 
with degenerative joint disease and bilateral hearing loss 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

In November 2007, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that he wanted to withdraw his claim for an increased 
evaluation for bilateral tinnitus.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to an 
increased evaluation for bilateral tinnitus have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101. An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 21.200. Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the 
appellant or by his authorized representative. 38 C.F.R. § 
20.204.

At the November 2007 Decision Review Officer (DRO) hearing, 
the veteran indicated he wished to withdraw his appeal with 
respect to the issue of entitlement to an increased 
evaluation for bilateral tinnitus. 

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law as to this 
issue for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review the appeal of the issue 
of entitlement to an increased evaluation for bilateral 
tinnitus. The appeal of this issue is therefore dismissed.


ORDER

The appeal for an increased evaluation for bilateral tinnitus 
is dismissed. 
REMAND

Regarding the veteran's claims of entitlement to an increased 
evaluation for his back condition and bilateral hearing loss, 
the Board finds that another VA examination is necessary to 
determine the current extent and severity of the veteran's 
disabilities.

At the September 2006 travel board hearing, the veteran 
stated that his bilateral hearing loss had increased in 
severity since his last VA examination.

At the November 2007 DRO hearing, the veteran stated that his 
back condition and bilateral hearing loss had increased in 
severity since his last VA examinations. 

New examinations are necessary to assess the current extent 
and severity of the veteran's lumbosacral strain with 
degenerative joint disease and hearing loss disabilities.  
While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995). 

Additionally, the veteran should receive notice in compliance 
with the recent Court of Appeals for Veterans Claims (Court) 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). In Vazquez-Flores, the Court ruled 
that adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008). Pursuant to 
Vazquez-Flores,  (1) informing the 
claimant that the claimant must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) informing the claimant that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) provide examples of the types of 
medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  Schedule the veteran for a VA 
examination of the spine. The examiner 
should be asked to provide a detailed 
report assessing the severity of the 
veteran's service-connected lumbosacral 
strain, along with diagnosing other 
thoracolumbar spinal disorders, if any, 
and the amount of limitation of motion, if 
any. All appropriate diagnostic testing, 
including radiological studies, must be 
completed to include range of motion 
testing. Any pain on use, pain with flare-
up, or other functional loss due to the 
veteran's lumbar spine disorder should be 
quantified by equating the functional loss 
to limitation of motion, expressed in 
degrees.

3. Schedule the veteran for an 
audiological examination conducted in 
accordance with 38 C.F.R. § 4.85.   

4.  After completion of the above, and any 
additional development of the evidence, 
review the record, to include all 
additional evidence, and readjudicate the 
claims. If any benefits sought remain 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


